DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
Status of the Claims
Claims 1-20 were previously pending and subject to a final office action mailed 05/18/2022. Claims 1, 8 and 14 were amended; no claim was cancelled or added in a reply filed 07/18/2022. Therefore claims 1-20 are currently pending and subject to the non-final office action below. 
Response to Arguments
Applicant’s arguments with respect to 103 arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1 and 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward (US 2012/0259469) in view of Mutchnick (US 2013/0179373) and Bacic (US 2012/0022838) in further view of Johan Hedbrant, “One the thermal inertia and time constant of single family houses”, published by Linkopinos Universitet institute of Technology in 2001, hereinafter “Johan”.
As per claim 1, Ward discloses a method comprising: 
using a dynamic thermal model that describes heat transfer characteristics of a building to predict a temperature of the building as a function of control inputs to HVAC equipment that operate to affect the temperature of the building (paragraph 10-21, 55-62); 
obtaining utility prices and a predicted heating or cooling load for the building (paragraph 53, 55-62, 62 and 139); and 
setting, by the one or more processing circuits, a time horizon (paragraph 54, 62-67, the system sets a dynamic time horizon (i.e. a day or similar period) for the prediction);
performing a predictive control process using the dynamic thermal model, the time- varying utility prices, and the predicted heating or cooling load to generate the control inputs for a duration of the time horizon to the HVAC equipment subject to constraints on the temperature of the building (paragraph 62-65, the system creates control inputs as part of an operating plan for the system).
Operating, by the one or more processing circuits, the HVAC equipment using the control inputs (paragraph 53-54, 62-67, setpoint are fed into the hvac system as part of the operating plan).
However, Ward highly suggests that the utility prices are time varying but does not explicitly disclose so. However, Mutnick explicitly discloses that the utility prices are time varying utility prices (paragraph 65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Mutnick in the teaching of Ward, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Ward does not disclose but Bacic discloses setting a time horizon based on a time constant of the system (paragraph 76, “The length of the prediction horizon characterised by N depends on the length of the time increments. For a lag dominant stable system, a time increment can be chosen to give a sampling rate that is, for example, 5-10 times faster than the dominant time constant of the system”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Bacic in the teaching of Ward, in order to give a prediction horizon of similar duration to the settling time of the system (please see Bacic paragraph 76).
However, Ward in view of Bacic does not disclose but Johan discloses that the time constant is a thermal time constant of the heat transfer characteristics of the building (page 25-27, the thermal time constant of the system is calculated).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Johan in the teaching of Ward in view of Bacic, in to account for heat storing capacity of all masses in the storage (Johan, page 27).
As per claim 3, Ward discloses wherein the control inputs for the HVAC equipment comprise at least one of a power setpoint or a temperature setpoint for the HVAC equipment (paragraph 53, 62-63).
Claim(s) 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward (US 2012/0259469) in view of Mutchnick (US 2013/0179373), Bacic (US 2012/0022838) and Johan, as disclosed in the rejection of claim 1, in further view of Yudong Ma, “Predictive Control For Energy Efficient Buildings with Thermal Storage”, published by IEEE Control Systems Magazine, in February 2012, hereinafter “Ma”. 
As per claim 2, Ward highly suggest but Ma explicitly discloses wherein the dynamic thermal model accounts for a thermal capacitance of the building and is used to predict the temperature of the building as a function of the thermal capacitance and the control inputs for the HVAC equipment (page 45-47).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of thermal model of Ma for the Thermal model of Ward. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim(s) 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward (US 2012/0259469) in view of Mutchnick (US 2013/0179373), Bacic and Johan, as disclosed in the rejection of claim 1, in further view of Matsubara (US 2005/0096797).
As per claim 4, Ward discloses the constraints on the temperature of the building comprise a human comfort level temperature (paragraph 62-63); and performing the predictive control process comprises generating values of the control inputs predicted to maintain the human comfort level temperature (paragraph 53-55).
However, Ward does not disclose that the human comfort level is a range which comprises at least one of an upper temperature boundary or a lower temperature boundary, but Matsubara discloses the constraints on the temperature of the building comprise at least one of an upper temperature boundary or a lower temperature boundary and to operate the HVAC system to maintain the temperature of the building below the upper temperature boundary or above the lower temperature boundary (paragraph 139-140, an upper and lower limit are determined for the building according to the comfort level in order to keep the temperature of the building within the range); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Matsubara in the teaching of Ward, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward (US 2012/0259469) in view of Mutchnick (US 2013/0179373), Bacic and Johan, as disclosed in the rejection of claim 1, in further view of Holub (US 2014/0128997).
As per claim 5, Ward does not disclose but Holub discloses adjusting parameters of the dynamic thermal model to reduce an error between predictions of the dynamic thermal model and measurements of one or more states of the building (paragraph 40-43, 48-53 and 67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Holub in the teaching of Ward in order to select the best fit model for the dynamic system (abstract).
Claim(s) 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward (US 2012/0259469) in view of Mutchnick (US 2013/0179373), Bacic and Johan, as disclosed in the rejection of claim 1, in further view of Ehlers (US 6216956).
As per claim 6, Ward does not disclose but Ehlers discloses wherein performing the predictive control process comprises performing an optimization of a cost function that defines a cost of operating the HVAC equipment as a function of the time-varying utility prices and an amount of energy consumption predicted to result from the control inputs for the HVAC equipment (col. 6, ln 51 to col. 7, ln. 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Ehlers in the teaching of Ward, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward (US 2012/0259469) in view of Mutchnick (US 2013/0179373), Bacic and Johan, as disclosed in the rejection of claim 1, in further view of Steven (US 2013/0245847).
As per claim 7, Ward does not disclose but Steven discloses wherein performing the predictive control process comprises performing an optimization of a cost function that accounts for a demand charge based on a peak demand of the building (paragraph 18, 31-34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Steven in the teaching of Ward, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 8 and 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward (US 2012/0259469) in view of Mutchnick (US 2013/0179373), Holub (US 2014/0128997) and Bacic (US 2012/0022838) and Johan.
As per claim 8, Ward discloses a system for controlling temperature of a building, the system comprising processors configured to:
Use a dynamic thermal model that describes heat transfer characteristics of a building to predict a temperature of the building as a function of control inputs to HVAC equipment that operate to affect the temperature of the building (paragraph 10-21, 55-62); 
obtain utility prices and a predicted heating or cooling load for the building (paragraph 53, 55-62, 62 and 139); and 
set a time horizon (paragraph 54, 62-67, the system sets a dynamic time horizon (i.e. a day or similar period) for the prediction);
perform a predictive control process using the dynamic thermal model, the time- varying utility prices, and the predicted heating or cooling load to generate the control inputs to the HVAC equipment for a duration of the time horizon subject to constraints on the temperature of the building (paragraph 62-65).
 Operating, by the one or more processing circuits, the HVAC equipment using the control inputs (paragraph 53-54, 62-67, setpoint are fed into the hvac system as part of the operating plan).
However, Ward highly suggests that the utility prices are time varying but does not explicitly disclose so. However, Mutchnick explicitly discloses that the utility prices are time varying utility prices (paragraph 65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Mutchnick in the teaching of Ward, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Ward does not disclose but Holub discloses one or more controllers (paragraph 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Holub in the teaching of Ward, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Ward does not disclose but Bacic discloses setting a time horizon based on a time constant of the system (paragraph 76, “The length of the prediction horizon characterized by N depends on the length of the time increments. For a lag dominant stable system, a time increment can be chosen to give a sampling rate that is, for example, 5-10 times faster than the dominant time constant of the system”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Bacic in the teaching of Ward, in order to give a prediction horizon of similar duration to the settling time of the system (please see Bacic paragraph 76).
However, Ward in view of Bacic does not disclose but Johan discloses that the time constant is a thermal time constant of the heat transfer characteristics of the building (page 25-27, the thermal time constant of the system is calculated).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Johan in the teaching of Ward in view of Bacic, in to account for heat storing capacity of all masses in the storage (Johan, page 27).
As per claim 11, Ward in view of Mutchnick, Holub, Bacic and Johan disclose all the limitation of claim 8. Ward discloses wherein the control inputs for the HVAC equipment comprise at least one of a power setpoint or a temperature setpoint for the HVAC equipment (paragraph 53, 62-63).
As per claim 12, Ward in view of Mutchnick, Holub, Bacic and Johan disclose all the limitation of claim 8. Ward does not disclose but Holub discloses adjusting parameters of the dynamic thermal model to reduce an error between predictions of the dynamic thermal model and measurements of one or more states of the building (paragraph 40-43, 48-53 and 67)(please see claim 8 rejection for combination rationale).
Claim(s) 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward (US 2012/0259469) in view of Mutchnick (US 2013/0179373) and Holub (US 2014/0128997), Bacic and Johan, as disclosed in the rejection of claim 8, in further view of “Ma”.
As per claim 9, Ward highly suggest but Ma explicitly discloses wherein the dynamic thermal model accounts for a thermal capacitance of the building and is used to predict the temperature of the building as a function of the thermal capacitance and the control inputs for the HVAC equipment (page 45-47).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of thermal model of Ma for the Thermal model of Ward. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward (US 2012/0259469) in view of Mutchnick (US 2013/0179373), Holub, Bacic and Johan, as disclosed in the rejection of claim 8, in further view of Matsubara (US 2005/0096797).
As per claim 10, Ward discloses the constraints on the temperature of the building comprise a human comfort level temperature (paragraph 62-63); and performing the predictive control process comprises generating values of the control inputs predicted to maintain the human comfort level temperature (paragraph 53-55).
However, Ward does not disclose that the human comfort level is a range which comprises at least one of an upper temperature boundary or a lower temperature boundary, but Matsubara discloses the constraints on the temperature of the building comprise at least one of an upper temperature boundary or a lower temperature boundary and to operate the HVAC system to maintain the temperature of the building below the upper temperature boundary or above the lower temperature boundary (paragraph 139-140, an upper and lower limit are determined for the building according to the comfort level in order to keep the temperature of the building within the range); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Matsubara in the teaching of Ward, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim(s) 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward (US 2012/0259469) in view of Mutchnick (US 2013/0179373), Holub, Bacic and Johan, as disclosed in the rejection of claim 8, in further view of Ehlers (US 6216956).
As per claim 13, Ward does not disclose but Ehlers discloses wherein performing the predictive control process comprises performing an optimization of a cost function that defines a cost of operating the HVAC equipment as a function of the time-varying utility prices and an amount of energy consumption predicted to result from the control inputs for the HVAC equipment (col. 6, ln 51 to col. 7, ln. 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Ehlers in the teaching of Ward, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward (US 2012/0259469) in view of Ma, Bacic and Johan.
As per claim 14, Ward discloses a method comprising:
  performing, by the one or more processing circuits, a predictive control process using the dynamic thermal model to generate the control inputs to the HVAC equipment subject to constraints on the temperature of the building (paragraph 62-65); and 
operating, by the one or more processing circuits, the HVAC equipment to affect the temperature of the building using the control inputs (paragraph 53-54, 62-67, setpoint are fed into the hvac system as part of the operating plan).
However, Ward does not disclose but Ma discloses using, by one or more processing circuits, a dynamic thermal model that describes heat transfer characteristics of a building comprising at least one of a thermal capacitance of the building or a thermal resistance of the building to predict a temperature of the building as a function of control inputs to HVAC equipment that operate to affect the temperature of the building and at least one of the thermal capacitance or the thermal resistance (page 45-47).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of thermal model of Ma for the Thermal model of Ward. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
However, Ward does not disclose but Bacic discloses using a prediction time horizon based on a time constant of the system (paragraph 76, “The length of the prediction horizon characterised by N depends on the length of the time increments. For a lag dominant stable system, a time increment can be chosen to give a sampling rate that is, for example, 5-10 times faster than the dominant time constant of the system”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Bacic in the teaching of Ward, in order to give a prediction horizon of similar duration to the settling time of the system (please see Bacic paragraph 76).
However, Ward in view of Bacic does not disclose but Johan discloses that the time constant is a thermal time constant of the heat transfer characteristics of the building (page 25-27, the thermal time constant of the system is calculated).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Johan in the teaching of Ward in view of Bacic, in to account for heat storing capacity of all masses in the storage (Johan, page 27).
As per claim 15, Ward in view of Ma, Bacic and Johan discloses all the limitations of claim 14. Ward does not disclose but Ma further discloses wherein the dynamic thermal model accounts for a thermal capacitance of the building and is used to predict the temperature of the building as a function of the thermal capacitance and the control inputs for the HVAC equipment (page 45-47)(Please see claim 14 for combination rationale).
As per claim 16, Ward in view of Ma, Bacic and Johan discloses all the limitations of claim 14. Ward further discloses wherein the control inputs for the HVAC equipment comprise at least one of a power setpoint or a temperature setpoint for the HVAC equipment (paragraph 53, 62-63).
Claim(s) 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward (US 2012/0259469) and Ma, Bacic and Johan, as disclosed in the rejection of claim 14, in view of Matsubara (US 2005/0096797).
As per claim 17, Ward discloses the constraints on the temperature of the building comprise a human comfort level temperature (paragraph 62-63); and performing the predictive control process comprises generating values of the control inputs predicted to maintain the human comfort level temperature (paragraph 53-55).
However, Ward does not disclose that the human comfort level is a range which comprises at least one of an upper temperature boundary or a lower temperature boundary, but Matsubara discloses the constraints on the temperature of the building comprise at least one of an upper temperature boundary or a lower temperature boundary and to operate the HVAC system to maintain the temperature of the building below the upper temperature boundary or above the lower temperature boundary (paragraph 139-140, an upper and lower limit are determined for the building according to the comfort level in order to keep the temperature of the building within the range); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Matsubara in the teaching of Ward, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim(s) 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward (US 2012/0259469), Ma, Bacic and Johan, as disclosed in the rejection of claim 14, in view of Holub (US 2014/0128997).
As per claim 18, Ward does not disclose but Holub discloses adjusting parameters of the dynamic thermal model to reduce an error between predictions of the dynamic thermal model and measurements of one or more states of the building (paragraph 40-43, 48-53 and 67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Holub in the teaching of Ward in order to select the best fit model for the dynamic system (abstract).
Claim(s) 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward (US 2012/0259469), Ma, Bacic and Johan, as disclosed in the rejection of claim 14, in view of Ehlers (US 6216956).
As per claim 19, Ward does not disclose but Ehlers discloses wherein performing the predictive control process comprises performing an optimization of a cost function that defines a cost of operating the HVAC equipment as a function of the time-varying utility prices and an amount of energy consumption predicted to result from the control inputs for the HVAC equipment (col. 6, ln 51 to col. 7, ln. 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Ehlers in the teaching of Ward, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward (US 2012/0259469), Ma, Bacic and Johan, as disclosed in the rejection of claim 14, in view of Steven (US 2014/0316973).
As per claim 20, Ward highly suggests but Steven discloses wherein performing the predictive control process comprises performing an optimization of an amount of energy consumption predicted to result from the control inputs for the HVAC equipment (paragraph 287, 342, 395 and 419).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Steven in the teaching of Ward, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628